                       Case 3:19-cv-00301-LRH-CBC Document 3 Filed 07/29/19 Page 1 of 2



               1     DEVERIE J. CHRISTENSEN, ESQ.
                     Nevada Bar No. 6596
               2     JOSHUA A. SLIKER, ESQ.
                     Nevada Bar No. 12493
               3     JACKSON LEWIS P.C.
               4     300 S. Fourth Street, Suite 900
                     Las Vegas, Nevada 89101
               5     E-Mail: deverie.christensen@jacksonlewis.com
                     E-Mail: joshua.sliker@jacksonlewis.com
               6     Telephone: (702) 921-2460
                     Facsimile: (702) 921-2461
               7

               8     Attorneys for Defendant
                     Tesla Motors, Inc.
               9                                 UNITED STATES DISTRICT COURT

             10                                           DISTRICT OF NEVADA
             11      MEGAN HICKS,                                       Case No.: 3:19-cv-00301-LRH-CBC
             12
                                            Plaintiff,
             13
                           v.                                            STIPULATION AND ORDER TO STAY
             14                                                          CASE PROCEEDINGS AND PROCEED
                     MICHEAL HOYT, individually, TESLA                         WITH ARBITRATION
             15      MOTORS, INC.; DOES I through X, and ROE
                     ENTITIES I through X,
             16

             17                             Defendants.

             18             IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, MEGAN HICKS,
             19      by and through her counsel, Legal Offices of James J. Lee, and Defendant, TESLA MOTORS, INC.,
             20
                     by and through their counsel, Jackson Lewis P.C., as follows:
             21             1.      All claims alleged by Plaintiff in her Complaint (ECF No. 1), or related thereto, shall
             22      be resolved by final and binding arbitration through the Judicial Arbitration and Mediation Service
             23      (JAMS) pursuant to the terms of Plaintiff’s signed agreement concerning arbitration.
             24             2.      This case shall be stayed pending completion of arbitration.
             25      ///
             26      ///
             27      ///
             28

JACKSON LEWIS P.C.
   LAS VEGAS
                       Case 3:19-cv-00301-LRH-CBC Document 3 Filed 07/29/19 Page 2 of 2



               1             3.       No party shall be deemed to have waived any claim or defense merely by entering

               2     into and/or filing this Stipulation.

               3             Dated this 29th day of July, 2019.

               4       LEGAL OFFICES OF JAMES J. LEE                    JACKSON LEWIS P.C.
               5       /s/ James J. Lee                                 /s/ Joshua A. Sliker
               6       JAMES J. LEE, ESQ.                               DEVERIE J. CHRISTENSEN, ESQ.
                       Nevada Bar No. 1909                              Nevada Bar No. 6596
               7       2620 Regatta Drive                               JOSHUA A. SLIKER, ESQ.
                       Suite 102                                        Nevada Bar No. 12493
               8       Las Vegas, Nevada 89128                          300 S. Fourth Street, Suite 900
                                                                        Las Vegas, Nevada 89101
               9
                       Attorneys for Plaintiff Megan Hicks
             10                                                         Attorneys for Defendant Tesla Motors, Inc.

             11

             12

             13
                                                                  ORDER
             14
                                                                  IT IS SO ORDERED.
             15            IT IS SO ORDERED.

             16            DATED this 5th day of August, 2019. ___________________________________
                                  ____________________
                                  Date                         U.S. District Court Judge
                                                                        _______________________________
             17
                                                                        LARRY R. HICKS
             18                                                         UNITED STATES DISTRICT JUDGE
             19
             20

             21

             22

             23

             24

             25

             26

             27

             28

JACKSON LEWIS P.C.                                                  2
   LAS VEGAS
